MEMORANDUM **
Jominique Jerome Johnson appeals from the sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute cocaine and distribution of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Johnson challenges the district court’s application of the firearm enhancement listed in U.S.S.G. § 2Dl.l(b)(2). We conclude that the district court did not clearly err in determining that the weapon was *970possessed in connection with the offense and that Johnson failed to establish that it was “clearly improbable” that the gun was connected to the drug conspiracy. See U.S.S.G. § 2D1.1(b)(2); United States v. Lopez-Sandoval, 146 F.3d 712, 715-16 (9th Cir.1998); United States v. Garcia, 909 F.2d 1346, 1349-50 (9th Cir.1990).
Johnson contends that the sentence is unreasonable because the district court failed to make a balanced assessment of the record. We disagree. The district court considered the relevant sentencing factors, and we conclude that the sentence imposed is not unreasonable. See Gall v. United States, - U.S. -, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.